DENTSPLY INTERNATIONAL INC.

 

Executive Change of Control Separation Plan

 

Introduction

 

          The Board of Directors (the "Board") of DENTSPLY International Inc.
(the "Company") recognizes that the Company, as a publicly held company, may
experience a Change of Control (as hereinafter defined), and that the
possibility of a Change of Control may create uncertainty resulting in the loss
or distraction of certain key employees of the Company to the detriment of the
Company and its stockholders.

 

          The Board considers the avoidance of such loss and distraction to be
essential to protecting and enhancing the best interests of the Company and its
stockholders. The Board therefore requested that the Human Resources Committee
of the Board (the “Committee”) consider what steps should be taken to avoid such
loss and distraction.

 

          The Committee has recommended that the Board, in order to help assure
the Company of the continued employment and dedication to duty of certain
designated key employees for the benefit of the Company and its stockholders,
adopt the DENTSPLY International Inc. Change of Control Separation Plan (“CIC
Plan”).

 

          Therefore, in order to fulfill the above purposes and upon the
recommendation of the Committee, the CIC Plan is hereby adopted by the Board.

 

ARTICLE I

 

ESTABLISHMENT OF PLAN

          As of the Effective Date, the Company has established a plan known as
the DENTSPLY International Inc. Change of Control Separation Plan as set forth
in this document.

 

ARTICLE II

 

DEFINITIONS

          As used herein the following words and phrases shall have the
following respective meanings:

 

          Affiliate. “Affiliate” shall mean any entity that is controlled by or
under common control of the Company.

 

          Base Pay. "Base Pay" shall mean the Participant's annual base salary
in effect on the Date of Termination or, if higher, the Participant's annual
base salary in effect on the date of the Change of Control.

 

 

Board. The Board of Directors of the Company.

 

          Cause. "Cause" shall mean a determination by the Board in the exercise
of good faith and reasonable judgment that the Participant has engaged in
conduct that is either criminal or

 



 

 

 

--------------------------------------------------------------------------------

fraudulent and that is reasonably likely to result in substantial harm to the
Company's business or financial condition, including, without limitation,
embezzlement or theft of Company property; or commission of a felony, or of a
misdemeanor involving fraud or dishonesty, in the course of his or her
employment by the Company.

 

 

Change of Control. "Change of Control" shall mean:

 

          (i)        The acquisition, other than from the Company, by any
individual, entity or group (within the meaning of Section 13(d) (3) or 14(d)
(2) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
(other than the Company or an employee benefit plan of the Company) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Company Voting Securities"); or

 

          (ii)       A reorganization, merger, consolidation or recapitalization
of the Company (a "Business Combination"), other than a Business Combination in
which more than 50% of the combined voting power of the outstanding voting
securities of the surviving or resulting entity immediately following the
Business Combination is held by the persons who, immediately prior to such
Business Combination, were the holders of the Company Voting Securities; or

 

          (iii)      A complete liquidation or dissolution of the Company, or a
sale of all or substantially all of the assets of the Company; or

 

          (iv)      Individuals who, as of the Effective Date, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, that any individual becoming a director
subsequent to such date whose election or nomination for election by the
Company's stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent.

 

 

Code. The Internal Revenue Code of 1986, as amended from time to time.

 

 

Committee. The Human Resources Committee of the Board.

 

          Company. DENTSPLY International Inc., a Delaware corporation, and any
Successor. Where the context so requires, "Company" shall include any Affiliate
of the Company.

 

          Date of Termination. The date of a Participant's termination of
employment with the Company and its Subsidiaries.

 

 

Effective Date.

February 19, 2008.

 

          Good Reason. Without the Participant's express written consent, the
occurrence of any one or more of the following:

 

          (i)        The Participant's job responsibilities are materially
diminished from those in effect immediately prior to the Change of Control;

 

          (ii)       The Company requires the Participant to be based at a
location in excess of fifty (50) miles from the Participant's principal job
location or office immediately prior to the Change

 



 

1-PI/192643.1

2

 



 

--------------------------------------------------------------------------------

of Control, except for required travel on the Company's business to an extent
substantially consistent with the Participant's business travel obligations
immediately prior to the Change of Control;

 

          (iii)      The Company does any of the following: (a) reduces the
Participant's Base Pay in a material respect; (b) materially reduces or
eliminates the Participant's opportunity to earn bonuses or incentive
compensation as compared to such opportunity available to the Participant prior
to the Change of Control; or (c) materially reduces the employee benefits
provided to the Participant from the level in effect immediately prior to the
Change of Control (excluding any reduction that is generally applicable to all
or substantially all salaried Company employees); or

 

          (iv)      The Company fails to obtain a satisfactory agreement from
any Successor to assume and agree to perform the Company's obligations to the
Participant under this Plan, as contemplated in Article V herein;

 

          provided, that none of the events or occurrences specified above shall
be deemed to constitute "Good Reason" unless (x) the Participant provides
written notice of the existence of such event or occurrence to the Company
within ninety (90) days of such event or occurrence, (y) the Company fails to
cure such event or occurrence within thirty (30) days of the receipt of such
notice ("Cure Period"), and (z) the Participant's resignation is effective at
the end of the Cure Period

 

 

Incentive Pay. "Incentive Pay" shall mean 100% of the Participant’s target
annual bonus.

 

 

Participants. All Participants under this Plan as determined under Article III.

 

          Plan. The DENTSPLY International Inc. Change of Control Separation
Plan as set forth herein.

 

 

Separation Benefits. The benefits provided in accordance with Section 4.2 of the
Plan.

 

          Subsidiary. Any corporation or other entity (other than the Company)
in any unbroken chain of corporations or other entities, beginning with the
Company, if each of the corporations or entities (other than the last
corporation or entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.

 

          Successor. Another corporation or unincorporated entity or group of
corporations or unincorporated entities which acquires ownership, directly or
indirectly, through merger, consolidation, purchase or otherwise, of all or
substantially all of the assets of the Company.

 

ARTICLE III

 

PARTICIPANTS

          Annex A to this Plan provides a list of the key employees of the
Company or its Subsidiaries who have been designated by the Board or the
Committee as Participants as of the Effective Date subject to the provisions of
this Plan. The Board or the Committee may from time to time delete or designate
other key employees as Participants; in such case, Annex A shall be deemed to be
revised to reflect the addition of such Participants. In any event, a
Participant shall

 



 

1-PI/192643.1

3

 



 

--------------------------------------------------------------------------------

cease to be a Participant in the Plan when he ceases to be an employee of the
Company or a Subsidiary other than because of a Change of Control.

 

ARTICLE IV

 

SEPARATION BENEFITS

4.1       Right to Separation Benefits. A Participant shall be entitled to
Separation Benefits as provided in Section 4.2 if a Change of Control occurs,
and if within two (2) years thereafter, the Participant's employment with the
Company and its Subsidiaries terminates either (a) by action of the Company or a
Subsidiary without Cause or (b) by reason of the Participant's resignation from
such employment for Good Reason. No action of the Company or a Subsidiary in
terminating the employment of a Participant shall be considered as having been
taken for Cause unless, at the time such action is taken, the Board provides
written notice to the Participant, identifying the Cause with particularity.

4.2       Separation Benefits. If a Participant's employment terminates in
circumstances entitling him to Separation Benefits as provided in Section 4.1,
the Participant shall be entitled to the following, provided that, any amount
provided for in this Plan shall be reduced by any separation payments or
benefits received by the Participant under any employment agreement or contract
with the Company or any payments required by any applicable law as the result of
Participant’s termination of employment:

(a)       A lump sum cash payment equal to (i) two years Base Pay, plus (ii) a
payment equal to two years of Incentive Pay for the year in which termination
occurred. Payment shall be made within ten days after the Participant's Date of
Termination (or the end of the revocation period for the Release, if later, but
in no event later than 60 days after the Participant's Date of Termination).

(b)       A pro rated payment of the Participant's Incentive Pay for the year in
which his termination of employment occurs. The pro rated payment shall be based
on the Participant's Incentive Pay as of the Participant's Date of Termination,
multiplied by a fraction, the numerator of which is the number of days during
which the Participant was employed by the Company or a Subsidiary in the year of
his termination and the denominator of which is 365. Such pro rated payment
shall be made to the Participant in a lump sum within ten days after the
Participant's Date of Termination (or the end of the revocation period for the
Release, if later, but in no event later than 60 days after the Participant's
Date of Termination).

          (c)       For a period of twenty-four months following the Date of
Termination, the Participant shall continue to receive the medical and dental
coverage in effect on the Date of Termination (or generally comparable coverage)
for himself or herself and, where applicable, his or her spouse and dependents,
as the same may be changed from time to time for salaried employees generally,
as if the Participant had continued in employment during such period.

 

4.3       Other Benefits Payable. The Separation Benefits described in Section
4.2 above and except as provided therein shall not effect any other accrued or
vested or earned but deferred compensation, rights, or other benefits which may
be owed to a Participant following termination, including but not limited to
severance pay, accrued vacation or sick pay amounts or benefits payable under
any bonus or other compensation plans, stock purchase plan, life insurance plan,
health plan, disability plan or similar or successor plan.

 



 

1-PI/192643.1

4

 



 

--------------------------------------------------------------------------------

4.4       Obligations Absolute. Upon a Change of Control, the Company's
obligations to provide the Separation Benefits described in Section 4.2 shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company or any of its Subsidiaries may have against any
Participant.

 

4.5

Certain Adjustments in Payments.

(a)       The provisions of this Section 4.5 shall apply notwithstanding
anything in this Plan to the contrary. In the event that it shall be determined
that Section 280G of the Code is determined to be applicable to a Participant
under the Plan and, subject to subsection (b) below, any payment or distribution
by the Company to or for the benefit of the Participant, whether paid or payable
or distributed or distributable pursuant to the terms of this Plan or otherwise
(a "Payment"), would constitute an "excess parachute payment" within the meaning
of such section, the Company shall pay the Participant an additional amount (the
"Gross-Up Payment") such that the net amount retained by the Participant after
deduction of any excise tax imposed under section 4999 of the Code, and any
federal, state and local income tax, employment tax, excise tax and other tax
imposed upon the Gross-Up Payment, shall be equal to the Payment.

(b)       Notwithstanding subsection (a), and notwithstanding any other
provisions of this Plan to the contrary, if the net after-tax benefit to the
Participant of receiving the Gross-Up Payment does not exceed the Safe Harbor
Amount (as defined below) by more than 10% (as compared to the net after-tax
benefit to the Participant resulting from elimination of the Gross-Up Payment
and reduction of the Payments to the Safe Harbor Amount), then (i) the Company
shall not pay the Participant the Gross-Up Payment, and (ii) the provisions of
subsection (c) below shall apply. The term "Safe Harbor Amount" means the
maximum dollar amount of parachute payments that may be paid to the Participant
under section 280G of the Code without imposition of an excise tax under section
4999 of the Code.

(c)       The provisions of this subsection (c) shall apply only if the Company
is not required to pay the Participant a Gross-Up Payment as a result of
subsection (b) above. If the Company is not required to pay the Participant a
Gross-Up Payment as a result of the provisions of subsection (b), the Company
will apply a limitation on the Payment amount as follows: The aggregate present
value of the Separation Benefits under Section 4.2 of this Plan shall be reduced
(but not below zero) to the Reduced Amount. The "Reduced Amount" shall be an
amount expressed in present value which maximizes the aggregate present value of
such Separation Benefits without causing any Payment to be subject to the
limitation of deduction under section 280G of the Code. For purposes of this
Section 4.5, "present value" shall be determined in accordance with section
280G(d)(4) of the Code.

(d)       All determinations to be made under this Section 4.5 shall be made by
the nationally recognized independent public accounting firm used by the Company
immediately prior to the Change of Control ("Accounting Firm"), which Accounting
Firm shall provide its determinations and any supporting calculations to the
Company and the Participant within ten days of the Participant's Date of
Termination. If any Gross-Up Payment is required to be made, the Company shall
make the Gross-Up Payment within ten days after receiving the Accounting Firm's
calculations. Any such determination by the Accounting Firm shall be binding
upon the Company and the Participant. All of the fees and expenses of the
Accounting Firm in performing the determinations referred to in this Section 4.5
shall be borne solely by the Company.

 



 

1-PI/192643.1

5

 



 

--------------------------------------------------------------------------------

ARTICLE V

 

SUCCESSOR TO COMPANY

          The Plan shall bind any Successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company would be obligated under the Plan if no succession
had taken place. In the case of any transaction in which a Successor would not
by the foregoing provision or by operation of law be bound by the Plan, the
Company shall require such Successor expressly and unconditionally to assume and
agree to perform the Company's obligations under the Plan, in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place.

 

ARTICLE VI

 

DURATION, AMENDMENT AND TERMINATION

6.1       Duration. If a Change of Control has not occurred, the Plan may be
terminated in accordance with Section 6.2. If a Change of Control occurs during
the term of this Plan, the Plan shall continue in full force and effect and
shall not terminate or expire until all Participants who become entitled to
Separation Benefits hereunder shall have received such benefits in full.

6.2       Amendment and Termination. The Plan may be terminated or amended in
any respect by the Board, unless a Change of Control has occurred. Upon the
occurrence of a Change of Control, the Plan shall no longer be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever.

6.3       Form of Amendment. The form of any amendment or termination of the
Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Board. An amendment of the Plan shall automatically effect a
corresponding amendment to all Participants' rights hereunder. A termination of
the Plan shall automatically effect a termination of all Participants' rights
and benefits hereunder.

 

ARTICLE VII

 

MISCELLANEOUS

7.1       Indemnification. If, following a Change of Control, a Participant
institutes any legal action seeking to obtain or enforce, or is required to
defend in any legal action the validity or enforceability of, any right or
benefit provided by the Plan, the Company will pay for all legal fees and
expenses incurred by such Participant in the course of such action.

7.2       Employment Status. The Plan does not constitute a contract of
employment or impose on the Participant or the Company or any of its
Subsidiaries any obligation to retain the Participant as an employee, to change
the status of the Participant's employment, or to change the

7.3       Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which

 



 

1-PI/192643.1

6

 



 

--------------------------------------------------------------------------------

shall remain in full force and effect, and any prohibition or enforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

7.4       Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of the
Delaware, other than the conflict of law provisions of such laws.

7.5       Compliance with Code Section 409A. Notwithstanding any other provision
on this Plan, any amount that would be payable hereunder during the six-month
period beginning on his Date of Termination to a Participant who is a "specified
employee" as defined in Section 409A(a)(2)(B)(i) and which would not otherwise
be exempt from the application of Section 409A(a)(2)(B) of the Code shall be
withheld and paid instead on the six (6) month anniversary of the Date of
Termination. For purposes of Section 409A of the Code, each individual payment
required to be made under this Plan shall be treated as a separate payment from
all other such payments.

 



 

1-PI/192643.1

7

 



 

--------------------------------------------------------------------------------

ANNEX A

 

List of Participants As Of Effective Date

 

 

Dr. Markus Boehringer

 

 

Rudolf Lehner

 

 

Albert Sterkenburg

 

 



 

1-PI/192643.1

1

 



 

 